884 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OHIO STATE COUNCIL OF CARPENTERS, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL-CIO, etal., Plaintiffsv.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL-CIO, et al., Defendants,
No. 87-4063.
United States Court of Appeals, Sixth Circuit.
Sept. 14, 1989.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and BERNARD A. FRIEDMAN,* District Judge.
PER CURIAM.


1
Plaintiffs appeal from an order of the district court dismissing their lawsuit for lack of jurisdiction.  Counsel for plaintiffs subsequently withdrew, no entry of appearance by substitute counsel was made, and no brief has been filed on behalf of plaintiffs.  Defendants also filed a notice of appeal, seeking review by this court of the reasoning of the district court supporting its dismissal of plaintiffs' lawsuit.


2
Plaintiffs' appeal is dismissed for failure to prosecute.  Defendants have demonstrated no prejudice resulting to their cause from the claimed error in reasoning.  Accordingly, since appeals are not allowed for the purpose of settling abstract questions, we are unable to find just cause for their appeal and it is likewise dismissed.  The judgment of the district court is AFFIRMED.



*
 The Honorable Bernard A. Friedman, United States District Court for the Eastern District of Michigan, sitting by designation